Citation Nr: 1420252	
Decision Date: 05/06/14    Archive Date: 05/16/14	

DOCKET NO.  11-30 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  Hearing loss disability in the left ear, as defined by VA regulation, is not shown to have been present in service, or at any time thereafter.

2.  Bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in nor aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of April, June, September, and December 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him an appropriate VA examination.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a videoconference hearing before the undersigned Veterans Law Judge in June 2012, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for bilateral hearing loss.  In pertinent part, it is contended that the Veteran's current hearing loss is in some way causally related to noise exposure during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of chronic hearing loss.  In that regard, at the time of a service separation examination in October 1969, the Veteran denied any history of hearing loss.  An audiometric examination conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.  

The Board notes that, during the course of private treatment for an unrelated medical problem in July 1991, the Veteran denied any difficulty with his hearing.  In point of fact, the earliest clinical indication of the presence of arguably chronic hearing loss is revealed a VA outpatient treatment record dated in May 2005, almost 36 years following the Veteran's discharge from service, at which time there was noted the presence of "some hearing loss."  

The Board observes that, at the time of a VA audiometric examination in September 2010, which examination involved a full review of the Veteran's claims folder and medical records, it was noted that an induction audiogram in December 1967 was within normal limits bilaterally.  Additionally noted was that a separation audiogram conducted in October 1969 was likewise within normal limits bilaterally, with a 10-decibel shift at 500 Hertz in both ears.  

At the time of examination, the Veteran indicated that, while in service, his military occupational specialty was that of decontamination specialist, during the course of which he was exposed to "high combat noise."  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
  50
     45
     35
     35
     40
Left Ear
  15
     15
     20
     35
     35

Speech discrimination ability was reported as 90 percent in the Veteran's right ear, and 96 percent in the left ear.  The pertinent diagnosis noted was moderate sensorineural hearing loss in the right ear, and normal to mild sensorineural hearing loss in the left ear.  Significantly, in the opinion of the examiner, the Veteran's bilateral hearing loss was less likely than not related to noise exposure during service.  This was particularly the case given the fact that, while the Veteran may have been exposed to combat noise in Vietnam, his entrance and exit audiograms were within normal limits bilaterally.  Moreover, the noted 10-decibel shift at 500 Hertz bilaterally was not at a frequency where noise-induced hearing loss was noted.  Finally, medical literature did not support delayed onset hearing loss following noise exposure.  Significantly, as of the time of the aforementioned audiometric examination, the Veteran did not exhibit "hearing loss disability" in his left ear as defined by VA regulation.  See 38 C.F.R. § 3.385 (2013).

The Board acknowledges that, in correspondence of mid-July 2012, an employee of Spartanburg (South Carolina) Internal Medicine indicated that the Veteran gave a "long history" of hearing loss which began on active duty, where he was often exposed to loud noises while stationed next to a field artillery battalion in Vietnam.  Significantly, in the opinion of that employee, it was "possible" for the Veteran's hearing loss to be related to noise exposure during his tour in Vietnam, given that the noise described by the Veteran had an average sound level in excess of 120 decibels, which could result in hearing loss in as little as five minutes.  

The above opinion, it should be noted, is "speculative" at best, in particular, given that it is couched in terms of the "possibility" that the Veteran's hearing loss might be related to inservice noise exposure.  Moreover, that opinion is clearly based solely upon history provided by the Veteran, inasmuch as there is no evidence that, at the time of the rendering of that opinion, the person offering the opinion had access to either the Veteran's claims folder or service treatment records.  Nor was a comprehensive rationale offered for that opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In contrast, following the aforementioned VA audiometric examination in September 2010, it was noted that the Veteran exhibited a bilateral sensorineural hearing loss, which, given the fact that his enlistment and separation examination showed normal hearing bilaterally, was not the result of his military service.  Significantly, the aforementioned VA opinion is highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, and other medical records, as well as a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA audiologist reviewed the Veteran's claims folder, discussed his medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens, supra.  That opinion was to the effect that the Veteran's bilateral hearing loss was not the result of inservice noise exposure.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed his current hearing loss to inservice noise exposure.  However, not until 2010, many years following his discharge from service, did the Veteran file a claim for service connection for hearing loss.  Moreover, arguably chronic hearing loss was first shown no earlier than May 2005, once again, many years following the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no persuasive evidence suggesting a link between the Veteran's hearing loss and his period of active military service.  Under the circumstances, the Veteran's claim for service connection must be denied.

The Board acknowledges the Veteran's testimony regarding the origin of his current hearing loss.  However, the Board rejects the Veteran's assertions to the extent that they seek to etiologically relate his current sensorineural hearing loss to inservice noise exposure.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current hearing loss, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service, including inservice noise exposure.  Under the circumstances, the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


